UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 8, 2013 VICAL INCORPORATED (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 000-21088 (Commission File Number) 93-0948554 (I.R.S. Employer Identification No.) 10390 Pacific Center Court San Diego, California (Address of principal executive offices) 92121-4340 (Zip Code) Registrant’s telephone number, including area code:(858)646-1100 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 8, 2013, Robert H. Campbell advised Vical’s Board of Directors that he did not intend to stand for re-election as a director of the Company at the 2013 Annual Meeting of Stockholders. Mr. Campbell will continue to serve as a director until the date of the 2013 Annual Meeting. George J. Morrow will replace Mr. Campbell as a member of the Audit Committee and as the Chairman of the Compensation Committee of Vical’s Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VICAL INCORPORATED Date:March 12, 2013 By: /s/ JILL M. BROADFOOT Jill M. Broadfoot Senior Vice President, Chief Financial Officer and Secretary
